                                        Case 2:17-cv-01603-JAD-PAL Document 25 Filed 10/25/18 Page 1 of 3




                                    1   LAWRENCE J. SEMENZA, III, ESQ., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   CHRISTOPHER D. KIRCHER, ESQ., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   JARROD L. RICKARD, ESQ., Bar No. 10203
                                    4   Email: jlr@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    5   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    6   Telephone: (702) 835-6803
                                        Facsimile: (702) 920-8669
                                    7
                                        LUANNE SACKS (admitted pro hac vice)
                                    8   Email: lsacks@srclaw.com
                                    9   ROBERT B. BADER (admitted pro hac vice)
                                        Email: rbader@srclaw.com
                                   10   SACKS, RICKETTS & CASE LLP
                                        177 Post Street, Suite 650
                                   11   San Francisco, CA 94108
                                        Telephone: (415) 549-0580
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                        Facsimile: (415) 549-0640 
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                        Attorneys for Defendants
                                   14   Station Casinos LLC and Red Rock Resorts, Inc.

                                   15                                UNITED STATES DISTRICT COURT
                                   16                                    DISTRICT OF NEVADA
                                   17
                                        ARTHUR F. COYNE, on behalf of himself and Case No.: 2:17-cv-01603-JAD-PAL
                                   18   all others similarly situated,
                                                                                  STIPULATION FOR ENLARGEMENT
                                   19                    Plaintiff,               OF TIME FOR DEFENDANTS TO
                                                                                  RESPOND TO PLAINTIFF’S FIRST
                                   20           vs.                               AMENDED COMPLAINT
                                   21
                                        STATION CASINOS LLC., a Nevada Limited               (First Request)
                                   22   Liability Company, RED ROCK RESORTS,
                                        INC., a Delaware corporation, and DOES 1             AND ORDER THEREON
                                   23   through 50, inclusive,
                                   24                  Defendants.
                                   25
                                   26
                                   27
                                   28
                                                                                         1
                                        Case 2:17-cv-01603-JAD-PAL Document 25 Filed 10/25/18 Page 2 of 3




                                    1          Plaintiff Arthur F. Coyne (“Plaintiff”) and Defendants Station Casinos LLC and Red Rock

                                    2   Resorts, Inc. (“Defendants”) hereby stipulate as follows:

                                    3          1.      Plaintiff filed his First Amended Collective and Class Action Complaint (“FAC”)
                                        on October 19, 2018. (ECF No. 23.)
                                    4
                                               2.      Defendants’ current deadline to answer or otherwise respond to the FAC is
                                    5
                                        November 2, 2018.
                                    6
                                               3.      Due to Defendants’ counsel’s travel and scheduling conflicts, counsel for
                                    7
                                        Defendants requested, and Plaintiff’s counsel agreed, to an extension of time up to and including
                                    8
                                        November 14, 2018 for Defendants to respond to Plaintiff’s First Amended Complaint.
                                    9
                                        Accordingly, good cause exists for the short twelve (12) day extension.
                                   10
                                               4.      This is the first request for extension of time for Defendants to respond to Plaintiff’s
                                   11
                                        First Amended Complaint.
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                               5.      This request is sought in good faith and not for purposes of delay.
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13    DATED this 25th day of October 2018.               DATED this 25th day of October 2018.
                                   14    THIERMAN BUCK LLP                                  SEMENZA KIRCHER RICKARD
                                   15
                                         /s/ Leah L. Jones                                  /s/ Lawrence J. Semenza, III
                                   16    Mark R. Thierman, Esq.                             Lawrence J. Semenza, III, Esq.
                                         Nevada Bar No. 8285                                Nevada Bar No. 7174
                                   17    Joshua D. Buck, Esq.                               Christopher D. Kircher, Esq.
                                         Nevada Bar No. 12187                               Nevada Bar No. 11176
                                   18    Leah L. Jones, Esq.                                Jarrod L. Rickard, Esq.
                                   19    Nevada Bar No. 13161                               Nevada Bar No. 10203
                                         7287 Lakeside Drive                                10161 Park Run Drive, Suite 150
                                   20    Reno, Nevada 89511                                 Las Vegas, NV 89145
                                         Attorneys for Plaintiffs
                                   21
                                                                                            SACKS, RICKETTS & CASE LLP
                                   22                                                       Luanne Sacks (admitted pro hac vice)
                                   23                                                       Robert B. Bader (admitted pro hac vice)
                                                                                            177 Post Street, Suite 650
                                   24                                                       San Francisco, CA 94108
                                         IT IS SO ORDERED this 29th day
                                   25    of October, 2018.                                  Attorneys for Defendants
                                   26
                                   27    ____________________________
                                         Peggy A. Leen
                                   28    United States Magistrate Judge
